Citation Nr: 0507306	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
September 1945 and from August 1948 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

The Board notes that in an October 2003 written statement, 
the veteran requested a local hearing with a Decision Review 
Officer (DRO).  In February 2004, he was scheduled for his 
DRO hearing in March 2004.  In a March 2004 written 
statement, the veteran indicated he wished to cancel his 
hearing scheduled for that month.  The Board therefore finds 
that all due process has been met with respect to the 
veteran's request for a DRO hearing.

In addition, the Board notes that, in an August 2004 written 
statement, the veteran appears to have raised a claim for 
service connection for tinnitus.  This claim is referred to 
the RO for all further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

On his May 2003 substantive appeal (VA Form 9), the veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO  On a July 2003 form returned to the RO, he specified he 
wanted a Travel Board hearing.

In a March 2004 written statement, the veteran indicated 
that, while he wished to cancel his DRO hearing scheduled for 
that month, he did desire to have a Board hearing.

In an October 13, 2004, letter, the RO informed the veteran 
that his hearing before a traveling Veterans Law Judge was 
scheduled for November 18, 2004.

An October 18, 2004, Report of Contact, contained in the 
veteran's claims file, indicates he spoke with a VA employee 
and stated that he would not be able to attend the Travel 
Board hearing on November 18, 2004.  He requested to be 
rescheduled.

From the above, the Board finds that the veteran submitted a 
timely request for a new Board hearing within the parameters 
of 38 C.F.R. § 20.702(c). Accordingly, his motion to 
reschedule his Travel Board hearing is hereby granted.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule a hearing for the veteran 
and any witnesses before a Veterans Law Judge at 
his local RO (Waco, Texas), offering whichever 
type he desires, i.e., an in-person hearing or a 
videoconference hearing.  The RO should notify 
the veteran and his representative of the date 
of such hearing by sending a letter of 
notification to the veteran at his address of 
record, with a copy to his representative.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be placed in 
the record, keeping in mind the 30-day advance 
notice requirement specified at 38 C.F.R. § 
19.76 (2004).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


